Citation Nr: 1145567	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-26 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a fracture to the right elbow, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a right wrist disability, to include as secondary to the service-connected residuals of a fracture to the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 and September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a right elbow disability and denied service connection for a right wrist disability, respectively. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, with regard to his claim for an increased rating for a right elbow disability, the Veteran stated in his February 2008 notice of disagreement to the December 2007 rating decision that his claim for increase was meant to also include his disability of the right ulnar nerve, which was determined to be related to his right elbow disability in a September 2001 rating decision.  Thus, his claim for increase should be evaluated with respect to both his right elbow injury and his secondary ulnar nerve disability, as to the conditions contribute to his current disability picture.  Currently, the most recent VA examination for his right elbow disability is dated in October 2007, and such examination does not include an evaluation of his right ulnar nerve disability.  Accordingly, because they may be a significant change to the Veteran's right elbow disability since the most recent examination, and because of the need for an examination of the secondary nerve disability, a remand for a new VA examination is necessary in this case.  Significantly, the Veteran, through his representative, has requested a new examination based upon the time that has passed since the 2007 examination and the apparent severity of his right elbow disability.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Next, in February 2008, the Veteran filed a claim for service connection for a right wrist disability, to include as secondary to his right elbow disability, stating that his right wrist and hand were impaired due to his right elbow.  The claim was denied in a September 2008 rating decision.  In February 2009, within the one year period to appeal the claim, the Veteran submitted medical evidence in support of his claim that his right wrist disability developed as secondary to his right elbow disability.  The Board interprets that medical evidence with an accompanying statement as a valid notice of disagreement to the September 2008 rating decision.  Thus, the claim  must be remanded to the RO in order for a statement of the case to be prepared on the matter. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his service-connected right elbow disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from VA facilities dated from August 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded an examination of his right elbow to ascertain the severity and manifestations of his service-connected musculoskeletal and nerve disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's right ankle disability in detail.  In addition the examiner should specifically address the following: 

a)  Identify all orthopedic pathology related to the Veteran's right elbow.  Document range of motion of the elbow in degrees.

b)  Discuss whether the Veteran has additional functional loss from his right elbow disability, and describe any pain, pain that impacts functional loss, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected right elbow, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995), &  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *11 (Vet. App. August 23, 2011).

c)  State whether arthritis, ankylosis, nonunion of the radius or ulna, flail joint, impairment of the ulna, impairment of the radius, or impairment of supination or pronation is present, in accordance with the criteria set out in 38 C.F.R. § 4.71a, DCs 5205-5123.  

d)  Describe the nature extent of the Veteran's impairment of the right ulnar nerve, including whether there is complete or incomplete paralysis of the ulnar nerve, and whether the disability is mild, moderate, or severe in degree. 

3.  Provide the Veteran with statement of the case on the issue of entitlement to service connection for a right wrist/hand disability.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence, to include the musculoskeletal and neurological impairment.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


